Citation Nr: 0611359	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-24 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating greater than 10 percent for a left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1978 to March 
1988.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Columbia, South 
Carolina.

In January 2005, the veteran failed to appear, without 
explanation, for a hearing before a Veterans Law Judge.  He 
has not requested that the hearing be rescheduled.  
Therefore, his request for a Board hearing is considered 
withdrawn.  See 38 C.F.R. § 20.700 (e) (2005).


FINDING OF FACT

The veteran's left knee disability is currently manifested by 
limitation of flexion to 15 degrees or less; the veteran's 
left knee is not ankylosed and neither instability nor 
subluxation of the knee is present.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but not 
higher, for a left knee disability have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5256, 5260, 5261, (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected left knee disability.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. At 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  
Dingess v. Nicholson, NO. 01-1917 (U.S. Vet. App. March 3, 
2006) (Hartman, No. 02-1506).

In the case at hand, the notice required by the VCAA and the 
implementing regulation was provided in a letter mailed in 
December 2002, prior to the RO's initial adjudication of the 
claim.  Although this letter did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should submit such evidence or provide 
the originating agency with the information and any 
authorization necessary for the originating agency to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  In any event, in a 
letter mailed in April 2004, the veteran was informed that he 
should submit any pertinent evidence in his possession.

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
an increased rating for his left knee disability, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that an increased rating is 
warranted for the veteran's left knee disability.  Prior to 
implementing the Board's grant of an increased rating, the RO 
will have the opportunity to provide the veteran with notice 
concerning the effective date element of the claim.  

The Board also notes that all pertinent evidence has been 
obtained in this case, and the veteran has been afforded an 
appropriate VA examination.  Neither the veteran nor his 
representative has identified any additional evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  In sum, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA.

Accordingly, the Board will address the merits of the claim.



Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2005).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2005) are also for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  They provide as 
follows:

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2005).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2005).  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2005).  

Ankylosis of a knee warrants a 30 percent evaluation if it is 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Ankylosis of a knee warrants a 40 
percent evaluation if it is in flexion between 10 and 20 
degrees or a 50 percent evaluation if it is in flexion 
between 20 and 45 degrees.  Extremely unfavorable ankylosis 
of a knee at an angle of 45 degrees or more warrants a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 
17, 2004).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that the symptomatology associated with 
his left knee disability warrants a rating higher than 10 
percent.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

VA and private medical records document occasional treatment 
for the veteran's left knee and show that swelling and 
tenderness of the knee were found; however, the treatment 
records do not provide detailed information required for 
rating purposes.

The veteran was afforded a VA examination of his left knee in 
September 2003.  It disclosed a 5 cm. lateral incisional scar 
in the suprapatellar area and a 4 cm. medial incisional scar 
over the medial joint line.  Mild effusion was present.  
Range of motion was 3-95 degrees actively and passively, with 
pain and crepitus throughout this range of motion.  There was 
no subluxation with stress testing but the veteran guarded to 
examination and had pain with stress testing.  The examiner 
reviewed X-rays from January 2000 which showed severe, 
progressive arthritis.  The examiner commented that the 
veteran's limitation of motion is definitely worse during 
flare ups, but the veteran did not have fatigability.  
Instead, his giving way was a response to pain from the 
arthritis.

In the Board's opinion, the foregoing examination results 
warrant a 30 percent rating for the veteran's left knee 
disability under Diagnostic Code 5260.  As noted above, pain 
and fatigability are factors for consideration in determining 
the degree of limitation of motion.  Although it is possible 
for the veteran to flex his left knee to 95 degrees, he 
experiences pain throughout the range of motion from 3 to 95 
degrees, and he has additional functional impairment due to 
fatigability and during flare ups.  Moreover, the foregoing 
functional impairment is consistent with the objective 
evidence showing that the veteran has crepitus throughout the 
range of motion and severe arthritis.

Although the medical evidence also shows that the veteran has 
slight limitation of extension of his left knee, it clearly 
is not to the degree required for a compensable rating under 
Diagnostic Code 5261.

The Board has also considered whether there is any 
appropriate schedular basis for assigning a rating in excess 
of 30 percent or a separate compensable rating but has found 
none.  

In particular, the Board notes that the September 2003 VA 
examination showed that there was no subluxation or 
instability.  Complaints of "giving out" were attributed to 
pain, not instability.  In fact, there is no objective 
evidence demonstrating the presence of instability or 
subluxation.

In addition, although the veteran has severe functional 
impairment of his left knee, it is clear that he retains 
useful motion of the knee.  Therefore, it does not warrant a 
higher rating on the basis of ankylosis under Diagnostic Code 
5256.  

The Board has considered whether the veteran is entitled to a 
compensable evaluation under 38 C.F.R. § 4.118 (2005) for the 
surgical scars on his left knee.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7801, a 10 percent evaluation is warranted 
for scars, located someplace other than the head, face or 
neck, that are deep or that cause limited motion, that cover 
an area or areas exceeding 6 square inches (39 sq. cm.).  The 
evidence does not show that the veteran's scars are deep or 
cause limited motion, nor does it show that the scars exceed 
6 square inches.  The September 2003 VA examiner described 
the veteran's scars as a 5 cm. lateral incision in the 
suprapatellar area and a 4 cm. medial incision over the 
medial joint line with the thickest scar being greater than 1 
cm. at its greatest width.  Therefore, Diagnostic Code 7801 
is not for application.  Under Diagnostic Code 7802, a 10 
percent evaluation is warranted for scars, located someplace 
other than the head, face or neck, that are superficial and 
that do not cause limited motion, that cover an area or areas 
of 144 square inches (929 sq. cm.) or greater.  Because the 
scars do not cover an area or areas of 144 square inches (929 
sq. cm.) or greater, Diagnostic Code 7802 is not for 
application.  Under Diagnostic Code 7803, a 10 percent 
evaluation is warranted for scars which are superficial and 
unstable.  The scars have not been shown to be unstable.  
Therefore, Diagnostic Code 7803 is also not applicable in 
this case.  Finally, under Diagnostic Code 7804, a 10 percent 
evaluation is warranted for superficial scars that are 
painful on examination.  The evidence of record does not show 
that the veteran's scars are painful on examination.  
Therefore, Diagnostic Code 7804 is also not for application 
in this case.

The Board has also considered the diagnostic codes in effect 
prior to a September 2002 amendment of the rating schedule 
for disorders of the skin.  However, in light of the 
veteran's reported symptomatology, the former versions of the 
diagnostic codes governing scars do not provide a rating 
higher than 10 percent.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the veteran is entitled to a rating 
of 30 percent rating and no more for his service-connected 
left knee disability.  

Other Considerations

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for the disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the scheduler criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the increased evaluation granted herein.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.


ORDER

An increased rating of 30 percent for a left knee disability 
is granted, subject to the criteria applicable to the payment 
of monetary benefits.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


